Citation Nr: 1814162	
Decision Date: 03/07/18    Archive Date: 03/14/18

DOCKET NO.  09-11 522	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, Maine


THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent for intervertebral disc syndrome (IVDS).

2.  Entitlement to an increased initial rating for bowel dysfunction associated with IVDS of the lumbar spine, evaluated as 10 percent disabling prior to May 8, 2012, and 30 percent disabling thereafter.

3.  Entitlement to a total disability evaluation based on individual unemployability due to service-connected disabilities (TDIU).

4.  Entitlement to special monthly compensation (SMC) based on the need for regular aid and attendance.


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans Services

ATTORNEY FOR THE BOARD

C. Banks, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1972 to February 1989.

This case comes before the Board of Veterans' Appeals (the Board) from an October 2009 rating decision issued by Department of Veterans Affairs (VA) Regional Offices (RO) in Roanoke, Virginia.

Pursuant to the Veteran's request, a central office hearing before a member of the Board was scheduled for May 2012.  However, in an April 2013 statement, the Veteran informed the Board he would be unable to attend his hearing.  He did not request to reschedule the hearing.  Under these circumstances, the Board considers the hearing request to have been withdrawn.  38 C.F.R. § 20.704 (e) (2017).

The Board remanded the above-referenced issues in July 2013 and February 2016 for further development.  The appeal has since been returned to and is now before the Board again. 

A September 2013 rating decision issued by the VA Appeals Management Center (AMC) in Washington, D.C. increased the Veteran's bowel dysfunction disability rating to 30 percent disabling, effective May 8, 2012.  Regardless of the Agency of Original Jurisdiction's (AOJ) actions, the issue remains before the Board because the increased rating was not a complete grant of the maximum benefits available.  See AB v. Brown, 6 Vet. App. 35 (1993).

When a Veteran files a claim for an increased rating, he is presumed to be seeking the maximum benefit under any applicable theory, including TDIU.  See generally Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001); Rice v. Shinseki, 22 Vet. App. 447 (2009).  Entitlement to SMC has been found to be an inferable issue any time a Veteran is requesting increased benefits.  Akles v. Derwinski, 1 Vet. App. 118 (1991).  Accordingly, the Board inferred and remanded the issue of entitlement to special monthly compensation (SMC) based on the need for regular aid and attendance in its February 2016 remand of this appeal. 


FINDINGS OF FACT

1.  The preponderance of the evidence indicates that the Veteran's IVDS of the lumbar spine has not been manifested by ankylosis or the limitation of forward flexion of the thoracolumbar spine to 30 degrees or less during the period on appeal.

2.  The preponderance of the evidence indicates that the Veteran's bowel dysfunction associated with IVDS of the lumbar spine was not manifested by occasional involuntary bowel movements necessitating wearing of a pad prior to May 8, 2012 and it has not been manifested by extensive leakage or fairly frequent involuntary bowel movements or complete loss of sphincter control at any point in time during the period on appeal.

3.  The preponderance of the evidence indicates that throughout the period on appeal, the Veteran's service-connected disabilities did not preclude substantially gainful employment.

4.  The preponderance of the evidence indicates that the Veteran has not been in need of regular aid and attendance as a result of his service-connected disabilities during the period on appeal.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 20 percent for IVDS have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5235-5243 (2017).

2.  The criteria for a disability rating in excess of 10 percent disabling prior to May 8, 2012, and 30 percent disabling thereafter have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. § 4.114, Diagnostic Code 7332 (2017).

3.  The criteria for TDIU have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16 (2017).

4.  The criteria for special monthly compensation (SMC) due to the need for regular aid and attendance are not met. 38 U.S.C. §§ 1114 (l), 5107 (2012); 38 C.F.R. §§ 3.102, 3.350, 3.352(a) (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

As a preliminary matter, the Board has reviewed the claims file and finds that there exist no deficiencies in VA's duties to notify and assist that would be prejudicial and require corrective action prior to a final Board determination.  See 38 U.S.C. §§ 5103, 5103A; 38 C.F.R. § 3.159; see also Bryant v. Shinseki, 23 Vet. App. 488 (2010) (regarding the duties of a hearing officer); Mayfield v. Nicholson, 20 Vet. App. 537 (2006) (corrective action to cure a 38 C.F.R. § 3.159(b) notice deficiency); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004) (timing of notification).

Specifically, the Board notes that the Veteran claims that a September 2013 VA examiner erred in noting that the Veteran had substance abuse issues.  However, the Board finds that the examiner's notations in that regard are not relevant nor are they prejudicial to the Veteran, as the Board's determinations herein are not based at all on those notations by the examiner.

The Board also notes that, to the full extent possible, VA complied with all prior remand instruction requests, and there exist no deficiencies in VA's duties to notify and assist in that regard.  See Stegall v. West, 11 Vet. App. 268 (1998) (a remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand order); but see D'Aries v. Peake, 22 Vet. App. 97, 104 (2008) (it is only substantial compliance, rather than strict compliance, with the terms of a remand that is required).

II.  Increased rating claims

A.  Applicable laws and regulations

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C. § 1155; 38 C.F.R., Part 4.  Separate diagnostic codes identify the various disabilities.  38 C.F.R. § 4.1 requires that each disability be viewed in relation to its history and that there be emphasis upon the limitation of activity imposed by the disabling condition.  38 C.F.R. § 4.2 requires that medical reports be interpreted in light of the whole recorded history, and that each disability must be considered from the point of view of the veteran working or seeking work.  38 C.F.R. § 4.7 provides that, where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.

Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The Veteran's entire history is to be considered when making a disability determination.  38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  A Veteran may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Therefore, separate ratings can be assigned for separate periods of time based on the facts found-a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

B.  Increased Evaluation for IVDS

The schedular criteria for the rating of spine disabilities evaluates intervertebral disc syndrome (IVDS) (preoperatively or postoperatively) either under the General Rating Formula for Disease and Injuries of the Spine (General Rating Formula) or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in a higher evaluation when all disabilities are combined under 38 C.F.R. § 4.25.  38 C.F.R. § 4.71a, Diagnostic Codes (Codes) 5235-5243.  

The General Rating Formula provides for a 20 percent rating to be assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent rating is assigned for forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  A 50 percent rating is assigned for unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent rating is assigned for unfavorable ankylosis of the entire spine.  "Unfavorable ankylosis" is a condition in which the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  38 C.F.R. § 4.71a, General Rating Formula, Note (5).  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  Id.

According to the formula for rating IVDS, a 20 percent rating is warranted for incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past twelve months; a 40 percent rating requires evidence of incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months; and a 60 percent rating requires evidence of incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  38 C.F.R. § 4.71a, Formula for Rating IVDS.  An incapacitating episode is defined as a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  Id. at Note (1).  

Furthermore, in evaluating disabilities of the musculoskeletal system, it is necessary to consider, along with the schedular criteria, functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  Functional loss may be due to due to pain, supported by adequate pathology and evidenced by visible behavior of the Veteran undertaking the motion.  38 C.F.R. § 4.40.  Weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity, or atrophy of disuse are relevant factors in regard to joint disability.  38 C.F.R. § 4.45.  Although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  Additionally, "pain itself does not rise to the level of functional loss as contemplated by the VA regulations applicable to the musculoskeletal system."  Mitchell v. Shinseki, 25 Vet. App. 32, 38 (2011).  Pain in a particular joint may result in functional loss, but only if it limits the ability to perform the normal working movements of the body with normal excursion, strength, speed, coordination, or endurance.  Id. ; 38 C.F.R. § 4.40.  

The assigned 20 percent evaluation for the Veteran's low back disorder fully contemplates all muscle spasm and gait symptoms, as well as all motions other than flexion; these need not be further discussed here.  The evidence of record, including his and his representatives' written statements, a "buddy statement" authored by his brother, his VA and private medical records, his records from the Social Security Administration (SSA), and the relevant VA examination reports from August 2009 (with an October 2009 addendum), April 2012, April 2017, and December 2017, consistently indicates pain-free flexion to greater than 30 degrees.  There is no evidence of favorable ankylosis of the entire thoracolumbar spine or incapacitating episodes (doctor-prescribed bedrest) having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months.  There accordingly exists no basis for an underlying low back rating in excess of 20 percent.  38 C.F.R. § 4.71, Diagnostic Codes 5235-5243.  

The remaining question for the Board becomes whether there exist associated objective neurologic abnormalities for which separate compensable evaluations might be warranted.  In this case, a separate evaluation is in effect for associated bowel dysfunction and is also on appeal, as further described below.  Separate evaluations have also been assigned for sciatica of both lower extremities and for erectile dysfunction, but these are not presently before the Board on appeal.   

 III.  Increased Evaluation for Bowel Dysfunction

The Veteran's bowel dysfunction, associated with his lumbar spine disorder, has been evaluated as evaluated as 10 percent disabling prior to May 8, 2012, and 30 percent disabling thereafter under Diagnostic Code 7332 for impairment of sphincter control of the rectum and anus.  Under Code 7332, complete loss of sphincter control warrants a 100 percent disability rating.  Extensive leakage and fairly frequent involuntary bowel movements warrants a 60 percent disability rating.  Occasional involuntary bowel movements, necessitating wearing of pad, warrants a 30 percent disability rating.  Constant slight or occasional moderate leakage warrants a 10 percent disability rating.  38 C.F.R. § 4.114.

Thus, the question for the Board is whether the Veteran's bowel dysfunction manifested with occasional involuntary bowel movements necessitating wearing of a pad prior to May 8, 2012 or has manifested with extensive leakage and fairly frequent involuntary bowel movements since then.

The Board finds that the most pertinent evidence relating to this issue consists of the Veteran's written statements, his VA treatment records and the relevant VA examination opinions of record.

The Veteran claims that he is entitled to an increased evaluation of his bowel dysfunction because he experiences fecal leakage which necessitates his wearing of protective underclothing which he has to change 2 to 3 times daily.  See VA Form 9, Appeal to Board of Veterans' Appeals received in December 2010.  He has also claimed that he has diarrhea often and cannot leave home because of the embarrassment he experiences as a result of the odor caused by his fecal leakage.  See Letter from Veteran received in October 2017.

The Veteran's VA medical records reflect findings of internal hemorrhoids and an isolated complaint of rectal pain, but they reflect very little mention of any fecal leakage, incontinence or diarrhea.  See, e.g., VA Treatment Note dated in September 2009.  In fact, they reflect that the Veteran denied having diarrhea on several visits with VA physicians.  See, e.g., VA Treatment Note dated in February 2012.  In May 2012, the Veteran apparently reported to his VA physicians that he did not experience any loss of bowel or bladder control outside of stress incontinence, which was apparently long standing.  These records do, however, indicate that the Veteran was prescribed a diaper for incontinence in May 2012.  

The Veteran was afforded several VA examinations for the purpose of determining the severity of his bowel dysfunction.  During the first examination, in August 2009, the examiner noted that the Veteran was apparently complaining of fecal leakage that occurred one third to two thirds of the day, was described as slight nature, and did not necessitate the wearing of a pad.  On rectal examination, sphincter control, rectal tonus anal reflexes and anal wink were all determined to be normal.  Inactive small external hemorrhoids were noted. 

The Veteran was afforded another VA examination in April 2012 for the purpose of determining the severity of his bowel dysfunction.  No findings of signs or symptoms attributable to any listed rectum or anus condition were noted to be present, including fecal leakage necessitating the wearing of a pad.  According to the examiner, the Veteran declined examination of his rectal/anal area.

The Veteran was afforded yet another VA examination for the purpose of determining the severity of his bowel dysfunction in April 2017, at which time the examiner diagnosed him with asymptomatic bowel dysfunction.  The Veteran claimed that he was experiencing an inability to control fecal leakage and that he could not go out due to his resulting embarrassment.  The examiner noted that the Veteran did not have diarrhea or bowel disturbance with abdominal distress.

Finally, after he notified VA about a previous incident with the April 2017 VA examiner, the Veteran was afforded one more VA examination in relation to his bowel dysfunction in December 2017.  The December 2017 examiner indicated that the Veteran had a "questionable" diagnosis of intermittent rectal leakage, and that the examination showed very strong rectal sphincter control, anal wink, and no sign of anal sphincter dysfunction.  The examiner also stated that the Veteran's complaints of fecal leakage were unverified, that the Veteran was wearing underwear beneath an absorbent pad for an inexplicable reason, and that he was kept in the examination area about one and a half hours without any leakage noted.

The Board acknowledges that the Veteran does claim, in essence, that he has experienced occasional involuntary bowel movements necessitating wearing of a pad prior to May 2012 and extensive leakage and fairly frequent involuntary bowel movements since then.  However, his contentions to that effect are contradicted by his denials of diarrhea and other such symptoms that are reflected in his VA treatment records.  See Letter from Veteran received in October 2017; VA Treatment Note dated in February 2012.  There was no objective evidence on VA examinations of wearing of a pad for involuntary bowel movements prior to treatment (and prescription of a diaper for incontinence) in May 2012.  Accordingly, there is no basis for a rating in excess of 10 percent prior to May 8, 2012.  

For a rating in excess of 30 percent for the period beginning May 8, 2012, there must be evidence of extensive leakage and fairly frequent involuntary bowel movements.  Such findings have simply not been shown in this case.  Rather, the December 2017 VA examination revealed very strong rectal sphincter control, anal wink, and no sign of anal sphincter dysfunction.  The April 2017 VA examiner diagnosed the Veteran with asymptomatic bowel dysfunction.  While the Board acknowledges the Veteran's reports of fecal leakage, the Board finds more probative value in the reports of the examiners, who have training and credentials in evaluating gastrointestinal disorders, insofar as the degree of disability is concerned.  

Overall, there exists no basis for an increase in either the prior 10 percent evaluation or the current 30 percent evaluation (as of May 8, 2012), and the claim must be denied.  38 C.F.R. § 4.7.

IV.  TDIU

TDIU is assigned when a Veteran's service-connected disabilities result in such impairment of mind or body that the average person would be precluded from following a substantially gainful occupation.  38 C.F.R. §§ 3.340, 4.15.  If there is only one service-connected disability, it must be rated at 60 percent or more; if there are two or more service-connected disabilities, at least one must be rated at 40 percent or more and the combined rating must be at least 70 percent.  38 C.F.R. § 4.16(a).  For purposes of meeting the percentage threshold for TDIU eligibility, disabilities of one or both lower extremities, including the bilateral factor; disabilities resulting from a common etiology or a single accident; or disabilities affecting a single body system are considered as one disability.  Id.

In analyzing the meaning of "substantially gainful employment," courts have concluded that "the test is whether a particular job is realistically within the physical and mental capabilities of the claimant."  Moore v. Derwinski, 1 Vet. App. 356, 359 (1991), citing Timmerman v. Weinberger, 510 F.2d 439, 442 (8th Cir. 1975).  Accordingly, a Veteran need not establish "100 percent unemployability" to prove an inability to maintain a "substantially gainful occupation"; the use of the word "substantially" suggests an intent to impart flexibility into a determination of the Veteran's overall employability.  Roberson v. Principi, 251 F.3d 1378, 1385 (Fed. Cir. 2001).

To be granted TDIU, the Veteran's service-connected disabilities, alone, must be sufficiently severe to produce unemployability.  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  In determining whether unemployability exists, consideration may be given to the Veteran's level of education, special training, and previous work experience, but not to age or to any impairment cause by nonservice-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19.  Unlike the general disability rating schedule, which is based on the average work-related impairment caused by a disability, a claim for "entitlement to TDIU is based on an individual's particular circumstances."  Rice v. Shinseki, 22 Vet. App. 447, 452 (2009).  Therefore, in adjudicating a TDIU claim, VA must take into account the individual Veteran's education, training, and work history.  Hatlestad v. Derwinski, 1 Vet. App. 164 (1991) (noting that the level of education is a factor in deciding employability); see Friscia v. Brown, 7 Vet. App. 294 (1994) (considering a veteran's experience as a pilot, training in business administration and computer programming, and history of obtaining and losing 19 jobs in the previous 18 years); Beaty v. Brown, 6 Vet. App. 532 (1994) (considering a veteran's eighth grade education and sole occupation as a farmer); Moore v. Derwinski, 1 Vet. App. 356 (1991) (considering a veteran's master's degree in education and part-time work as a tutor).

Regulations provide that if the above-mentioned percentage requirements for a schedular TDIU are not met, TDIU may still be granted on an extraschedular basis in exceptional cases when the Veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disability.  38 C.F.R. §§ 3.321(b), 4.16(b).  In Bowling v. Principi, 15 Vet. App. 1, 10 (2001), however, the United States Court of Appeals for Veterans Claims (Court), citing its decision in Floyd v. Brown, 9 Vet. App. 88, 94-97 (1995), held that the Board cannot award TDIU under 38 C.F.R. § 4.16(b) in the first instance because that regulation requires that the RO first submit the claim to the Director of Compensation and Pension Services (hereinafter the "DCPS" or "Director") for extraschedular consideration.

In this case, for purposes of this appeal, the Veteran first filed an application for TDIU in September 2008.  He has been service-connected for the following disabilities during the period on appeal: bowel dysfunction associated with IVDS of the lumbar spine, evaluated as 10 percent disabling from September 9, 2008 and 30 percent disabling from May 8, 2012; IVDS of the lumbar spine, evaluated as 20 percent disabling from August 29, 2005; Hepatitis C, evaluated as 10 percent disabling from February 6, 2007 and 20 percent disabling from April 6, 2017; sciatica of the right lower extremity associated with IVDS of the lumbar spine, evaluated as 10 percent disabling from August 29, 2005; sciatica of the left lower extremity associated with IVDS of the lumbar spine, evaluated as 10 percent disabling from August 29, 2005; cervical strain associated with IVDS of the lumbar spine, evaluated as 10 percent disabling from October 15, 2007; erectile dysfunction associated with IVDS of the lumbar spine, evaluated as noncompensable from September 9, 2008.  His combined evaluation was 40 percent from August 29, 2005, 50 percent from October 15, 2007, 60 percent from May 8, 2012, and 70 percent from April 6, 2017.  

All of the Veteran's service-connected disabilities besides his hepatitis C relate to his IDS of his lumbar spine, thus they all result from a common etiology, with the exception of hepatitis C.  As such, for purposes of the schedular requirements for TDIU as set forth above, all of the Veteran's service-connected conditions except his hepatis C will be considered as one disability herein.  See 38 C.F.R. § 4.16(a).  Thus, using the guidance and combined ratings table in 38 C.F.R. § 4.25, the Board has determined that the Veteran's IVDS-related disabilities, when considered as one, herein, were evaluated as 40 percent disabling from August 29, 2005, 50 percent disabling from September 9, 2008, and 60 percent disabling from May 8, 2012.  38 C.F.R. § 4.16(b) thus governs prior to May 8, 2012, and the Board will consider whether the IDVS-related disabilities (as a single entity) precluded substantially gainful employment per 38 C.F.R. § 4.16(a) as of May 8, 2012.  

The Board finds that the most pertinent evidence relating to the issue of the Veteran's employability to consist of his written statements, including those set forth in his claim for TDIU, the buddy statement authored by his brother, his VA and private medical records, including a letter from the Veteran's private physician, his records form the SSA, and the relevant VA examination opinions of record.

The Veteran claims that he last worked from May 2004 to August 2005 as a driver and concrete worker for McDaniel Concrete Center, where he earned $10,600 and lost approximately 30 days due to disability during his last 12 month of employment.  See VA Form 21-4192, Request for Employment Information in Connection with Claim for Disability Benefits.  The Veteran claimed that he became unable to bend down or lift certain objects and that it became difficult for him to operate a clutch and gear shift with his hands when driving company vehicles due to back, neck, leg and foot pain.  See id.; VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability received in October 2008.  The Veteran has also claimed that he cannot stand for more than 10 minutes without experiencing pain.  See Form SSA-3373-BK, Function Report - Adult received in August 2009.  Elsewhere, the Veteran appears to suggest that he continued to work for his last employer until at least October 2008.  See VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability received in October 2008.  The Veteran has completed two years of college in the areas of business administration and/or criminal investigations.  See id.  In December 2010, he stated that although his back condition prohibits him from performing certain tasks, it is more the fecal leakage that prevents him from obtaining and/or maintaining gainful employment.  See VA Form 9, Appeal to Board of Veterans' Appeals dated in December 2010.

A document titled Medical Statement for Consideration for Individual Unemployability, which was completed by the Veteran's private physician, a Dr. R. L. R., and received by VA in September 2008 indicates that he is unable to use the bathroom, bathe, or prepare food without the aid of another due to upper arm weakness and pain.  That document also indicates that the Veteran has cervical disc disease and cervical osteophytes that are both contributing to upper arm weakness and pain.  The Veteran claimed, in March 2009, that he was unable to bathe, dress or prepare food without assistance from his wife due to arm and hand weakness, that his neck pain has made it difficult to hold his head up or to turn his neck, that his legs, butt and feet are often numb and tingle, and that his leg joints ache constantly.  See Statement from Veteran received in March 2009.

The Veteran's VA and his other private treatment records note his complaints of back and leg pain and weakness, his diagnosis with hepatitis C, and his prescription for diapers for incontinence, but they offer few details about the impact of the Veteran's service-connected conditions on his ability to work.

The Veteran's SSA records indicate that he was indeed determined by the SSA to be unable to obtain and maintain gainful employment.  However, that determination was based on the Veteran's assertions of disability due to pain in his left shoulder, hand, wrist and finger, his right arm, hand, and finger, and his back and neck.  See SSA Records, Disability Determination Rationale dated in 2006.  Of those claimed conditions, the Veteran is only currently service-connected for his back and neck.  The Veteran was afforded a medical examination in connection with his application for disability compensation from the SSA, and the examining physician determined that the Veteran was able to sit, stand and walk up to four hours out of an eight hour day, bend and stoop up to two, and lift up to five pounds on a frequent basis and 10 pounds occasionally.

The Veteran has been afforded several VA examinations for his different service-connected conditions during the period on appeal.  Despite the findings of the SSA's medical examiner, only one of the aforementioned VA examination opinions relating to the Veteran's lumbar spine condition indicates that he has any significant impairment of his ability to work as a result of that condition.  The August 2009 VA examiner noted the Veteran's subjective complaints of moderate pain and weakness in his back, legs and feet.  The Veteran complained of flare-ups of that pain which prevented him from standing, walking or sitting for prolonged periods of time and from bathing or dressing himself.  Despite such complaints, however, neither that August 2009 VA examiner nor any of the other VA examiners suggested that the Veteran's back condition causes such a severe functional impact that it renders him unemployable.  The April 2012 examiner opined that the condition does not impact the Veteran's ability to work.  The September 2013 examiner indicated that, in his opinion, the Veteran's lumbar spine condition was his only service-connected disability that affects some aspects of his employability.  According to that examiner, the Veteran's lumbar spine disability might preclude him from jobs that involve heavy lifting and walking or running long distances.  Like the April 2012 examiner, the April 2017 examiner also opined that the Veteran's lumbar spine condition does not impact his ability to work.  Finally, the December 2017 VA examiner determined that the Veteran could perform sedentary work only, and could not repetitively lift and bend.

With regard to the Veteran's other service-connected disabilities, including his bowel dysfunction, sciatica of his lower extremities, hepatitis C, and erectile dysfunction, VA examiners have determined that none of them have any significant impact on the Veteran's ability to work.  The August 2009 examiner, for example, simply stated in regard to the Veteran's ability to work that he experiences fatigue and is unable to donate blood and has to avoid drinking alcohol.  The April 2012 VA examiner determined that the Veteran's bowel dysfunction does not impact his ability to work.  The September 2013 examiner indicated that the Veteran's other service-connected conditions besides his lumbar spine disability do not affect his ability to work.  The April 2017 VA examiner opined that the Veteran's bowel dysfunction was asymptomatic and does not impact his ability to work, nor does the Veteran's erectile dysfunction or hepatitis C, according to that examiner.  Finally, the December 2017 examiner also determined that the Veteran's bowel dysfunction does not impact his ability to work.

Though the Veteran claims that he is unable to sit, stand or walk for prolonged periods due to his lumbar spine condition, there is again little objective evidence to support his claims.  None of the several aforementioned VA examination opinions indicate that the Veteran is unable to obtain or maintain gainful employment based solely on his service-connected disabilities.  Although there is evidence that he may be limited to sedentary work due to his lumbar spine condition, the Veteran is a high school graduate and has completed two years of college.  Thus, he is likely suited to a number of sedentary jobs.  The Veteran has stated that he is unable to stand, walk or sit in one position for long, but the Board finds that an ability to do all of those things is not a prerequisite to obtaining or maintaining gainful employment.  Further, even in sedentary employment the Veteran would still likely be able to get up and change positions when seated as necessary.  Finally, with regard to the Veteran's complaints that he is unable to obtain or maintain employment because of his bowel dysfunction and fecal leakage, the Board notes that the Veteran has indicated that he has not even tried to obtain work since he left his last job.  See VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability received in September 2017.  Furthermore, though the Veteran complains of constant, embarrassing fecal leakage, the record is devoid of any notation by the Veteran's physicians, examiners, employers, or anyone other than the Veteran himself that he smelled like feces or that he had indeed had an accident.  

Overall, the preponderance of the evidence is against the claim of entitlement to TDIU, and the claim must be denied.

V.  Aid and Attendance

Finally, the issue of entitlement to special monthly compensation (SMC) based on  the need for regular aid and attendance has been raised by the record.  See, e.g., VA Form 9, Appeal to Board of Veterans' Appeals dated in December 2010; Letter from Veteran received in March 2009.

SMC is available when, "as the result of a service-connected disability," a Veteran suffers additional hardships above and beyond those contemplated by the rating schedule.  Breniser v. Shinseki, 25 Vet. App. 64, 68   (2011); see also 38 U.S.C. § 1114 (k)-(s).  SMC is payable at a specified rate if a veteran, as the result of service-connected disability, has suffered the anatomical loss or loss of use of both feet, or of one hand and one foot; or is blind in both eyes, with visual acuity of 5/200 or less; or is permanently bedridden or so helpless as to be in need of regular aid and attendance.  38 U.S.C. § 1114(l); 38 C.F.R. § 3.350 (b).
 
In determining the need for regular aid and attendance, consideration will be given to the inability of the Veteran to dress or undress himself, or to keep himself clean; frequent need of adjustment of any prosthetic which by reason of the disability cannot be done without aid; inability of the Veteran to feed himself; inability to attend to the wants of nature; or incapacity, physical or mental, which requires care or assistance on a regular basis to protect himself from the hazards or dangers of his daily environment.  Although the Veteran need not show all of the disabling conditions in 38 C.F.R. § 3.352(a) to establish entitlement to aid and attendance, there is a threshold requirement that at least one of the enumerated factors be present.  See Turco v. Brown, 9 Vet. App. 222, 224 (1996).

The Board finds that the most pertinent evidence relating to the issue of the Veteran's entitlement to SMC based on the need for aid and attendance consists of his written statements, a letter from his private physician, and the VA examination opinions that are of record.

As mentioned above, the Medical Statement for Consideration for Individual Unemployability completed by the Veteran's private physician indicates that he is unable to use the bathroom, bathe, or prepare food without the aid of another due to upper arm weakness and pain.  See Medical Statement for Consideration for Individual Unemployability received by VA in September 2008.  The Veteran claimed, in March 2009, that he was unable to bathe, dress or prepare food without assistance from his wife due to arm and hand weakness.  The Veteran also stated that his neck pain has made it difficult to hold his head up or to turn his neck, that his legs, butt and feet are often numb and tingle, and that his leg joints ache constantly.  See Statement from Veteran received in March 2009.  However, the Veteran is not service-connected for any conditions manifested by upper arm weakness or pain or neck pain.  As discussed above, the Veteran's lumbar spine condition does seem to result in some moderate limitation of his range of motion, but there is little to no evidence that it necessitates aid and attendance for the Veteran.  The Veteran's claims that he needs aid and assistance from his wife when bathing, dressing, and preparing meals seem to be based almost entirely on his complaints of upper extremity weakness and pain, for which he is not service-connected.

Furthermore, in July 2017, an addendum opinion was obtained from the April 2017 VA examiner, in which the examiner indicated that the Veteran is not unable to dress or undress himself or to keep himself ordinarily clean and presentable, attend to the wants of nature, or feed himself through loss of coordination of the upper extremities or through extreme weakness.  The examiner also indicated that the Veteran does not need adjustment of any special prosthetic or orthopedic appliances, which by reason of the particular disability cannot be done without aid or care, nor assistance on a regular basis to protect him from hazards or dangers incident to his daily environment.  The examiner added that the Veteran is able to walk, drive, and feed himself on his own, that he drove himself to his VA examination in April 2017, and that he did not need any assistance while there for that examination.  This is the most direct evidence on the issue of the Veteran's entitlement to SMC based on aid and assistance.

The Board finds, after consideration of the evidence of record, that the Veteran's service-connected conditions do not render him in need of regular aid and attendance.  The Veteran's claims that he is in need of such aid and assistance focus on conditions for which he is not service connected, and the findings set forth in the aforementioned VA examination outweigh the Veteran's claims in terms of probative value.  This is so because that examination opinion is competent medical evidence from an objective source and it is also the most direct evidence on the issue of the Veteran's need for aid and attendance.

As such, the Veteran is not entitled to SMC based on the need for aid and attendance, and the claim must be denied.  38 U.S.C. § 5107(b).

VI.  Additional Considerations

Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record). 















ORDER

Entitlement to an evaluation in excess of 20 percent for intervertebral disc syndrome is denied.

Entitlement to an increased initial rating for bowel dysfunction associated with IVDS of the lumbar spine, evaluated as 10 percent disabling prior to May 8, 2012, and 30 percent disabling thereafter is denied.

Entitlement to TDIU is denied.

Entitlement to SMC based on the need for regular aid and attendance is denied.




______________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


